By the Court.
The will of Caleb Ball gave to James Bull and Thomas Bull, a joint power to sell and dispose of the estate of the testator, which was but a naked power, without being coupled with an interest. Even the power to sell could not be exercised by one of the executors, separately; and no power was given to them jointly, or separately, to enter upon, and possess, any part of the real estate; but the devisee having the fee, his heir at law has right to the possession.
New trial not to be granted.